DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwon (KR 20120041421).

Regarding claim 1, Kwon discloses a drainage device for a plant pot, comprising: (a) a tray (70) adapted to receive drainage fluid from the plant pot (plant pots sitting on element 70); (b) a cover (the perforated portion on top of element 70) for said drainage tray (70), said cover (the perforated portion on top of element 70) being permeable (perforated) and adapted for a base of the plant pot (plant pots sitting on element 70) to stand thereon, further adapted for said drainage fluid from the plant pot (plant pots sitting on element 70) to pass there-through, into said tray(70); (c) an outlet port (the lower portion of element 70 that mates with element 80) 

Regarding claim 2, Kwon discloses wherein said drainage tube (80) is coupled to a reservoir (10) that is adapted to receive said drainage fluid and filter (via filter 100) said drainage fluid to receive filtered fluid.

Regarding claim 3, Kwon discloses wherein said filtered fluid is recycled back into the plant pot (water flows through element 90 then through supply line 50 to flex line 60 to plant pots 40).

Regarding claim 4, Kwon discloses further including a pump (110) adapted to convey said filtered fluid from said reservoir (10) to the plant pot (40), through an irrigation tube (50, 60).

Regarding claim 6, Kwon discloses wherein said pump (110) is located outside said reservoir (10).

Regarding claim 7, Kwon discloses wherein said drainage tube (80) is in fluid communication with a reservoir (10).

.

Claim(s) 1, 7, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Amsellem (US 2008/0083163).

Regarding claim 1, Amsellem discloses a drainage device for a plant pot, comprising: (a) a tray (8) adapted to receive drainage fluid from the plant pot (12); (b) a cover (60) for said drainage tray (8), said cover (60) being permeable (perforated) and adapted for a base of the plant pot (12) to stand thereon, further adapted for said drainage fluid from the plant pot (12) to pass there-through, into said tray (8); (c) an outlet port (outlet port connected to inlet of element 46) disposed in a sidewall (Fig. 9) of said tray (8); and (d) a drainage tube (46) connected to said outlet port (outlet port connected to inlet of element 46), said drainage tube (46) adapted to provide a conduit (Fig. 9) for conveying said drainage fluid out of said tray (8).

Regarding claim 7, Amsellem discloses wherein said drainage tube (46) is in fluid communication with a reservoir (44).

Regarding claim 10, Amsellem discloses wherein said drainage tube (46) terminates at a disposal point (the disposal point is the container element 44).

Regarding claim 13, Amsellem discloses further comprising: (e) a one-way valve (52) disposed in said outlet port (outlet port connected to inlet of element 46).

Regarding claim 14, Amsellem discloses further comprising a mechanical device (48) configured to generate pressure to move said drainage fluid out of said tray (8).

Regarding claim 15, Amsellem discloses wherein said mechanical device is a pump (48), said pump (48) is disposed inside said drainage device (wherein the valves of pump element 48 are disposed inside tray element 8) and coupled to said outlet port (outlet port connected to inlet of element 46).

Regarding claim 16, Amsellem discloses wherein said mechanical device is a pump (48), said pump (48) is disposed outside said drainage device (wherein the cup portion of pump element 48 is positioned outside tray element 8) and coupled to said outlet port (outlet port connected to inlet of element 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20120041421) in view of Amsellem (US 2008/0083163).



Amsellem discloses a similar device with a pump (48) located inside the reservoir (wherein the valves of pump element 48 are disposed inside tray element 8) of the tray (8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kwon, by placing the pump inside the reservoir, as taught by Amsellen, for the purpose of moving the fluid out of the reservoir while integrating the pump within to save space.  

Regarding claim 12, Kwon discloses the invention substantially as set forth above, but does not expressly disclose (e) a one-way valve disposed in said inlet port.
Amsellem discloses a similar device that uses one-way valves (52, 54) on the inlet and outlet ports of the pump (48) within the reservoir (10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kwon, by placing a one-way valve on an inlet port, as taught by Amsellem, for the purpose of controlling the fluid flow of the drainage device.  

Claim 8-9, 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20120041421).

Regarding claim 8, Kwon discloses the invention substantially as set forth above, but does not expressly disclose the reservoir is in fluid communication with a secondary reservoir that is adapted to receive said drainage fluid and filter said drainage fluid to receive filtered fluid; 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a secondary reservoir to function the same as the first reservoir, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 9, Kwon discloses wherein said pump (110) is located inside or outside said reservoir (10).

Regarding claim 11, Kwon discloses the invention substantially as set forth above, but does not expressly disclose wherein said drainage tube is operationally coupled to an inlet port of an additional drainage device.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple drainage devices in order to enhance the cultivation of numerous plants, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claims 17-19, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Amsellem (US 2008/0083163) in view of Stewart (US 20150135590).


However, Stewart discloses a similar device having multiple plant containers in a sequence with a first device and a last device (Fig. 2) that comprise an inlet port (left sidewall of each device) disposed in said sidewall of said tray, opposite said outlet port (right sidewall of each device); a plurality of tubes (108) coupling each drainage device of said plurality of devices (Fig. 2) with a subsequent said drainage device in said sequence, said tubes adapted to serve as conduits for drainage fluid to flow from each said drainage device to said subsequent drainage device, until said last device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Amsellem, by adding a plurality of drainage devices arranged in 

Regarding claim 18, Amsellem discloses wherein said drainage tube (46) terminates at a disposal point (the disposal point is the container element 44).

Regarding claim 19, Amsellem discloses further comprising: (d) a reservoir (10), said reservoir (10) operationally coupled to said last device (44) via said drainage tube (46) and adapted to receive said drainage fluid there-from.

Regarding claim 26, Amsellem discloses the invention substantially as set forth above, but does not expressly disclose a secondary reservoir adapted to receive drainage fluid or filtered fluid from said reservoir, said secondary reservoir in fluid communication with a pump adapted for propelling said filtered fluid to a plurality of plant pots.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a secondary reservoir and a pump to function the same as the first reservoir, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  



Regarding claim 28, Amsellem discloses wherein each said drainage device further comprises: (v) a one-way valve (52) disposed in said outlet port (outlet port connected to inlet of element 46).

Regarding claim 29, Amsellem discloses wherein each said drainage device further comprises: (v) a mini submersible liquid water pump operationally coupled to said outlet port and configured to pump said drainage fluid out of said drainage device (pump element 48).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Amsellem (US 2008/0083163) and Stewart (US 20150135590) in view of Kwon (KR 20120041421).

Regarding claim 20-21, Amsellem/Stewart disclose the invention substantially as set forth above, but does not expressly disclose wherein said reservoir is adapted to filter said drainage fluid to receive filtered fluid for reuse and a mechanical device configured to generate pressure to move said filtered fluid to a plurality of plant pots
However, Kwon discloses a similar drainage system (Fig. 1) wherein said reservoir (10) is adapted to filter (via filter element 100) said drainage fluid to receive filtered fluid for reuse, and a mechanical device (110) configured to generate pressure to move said filtered fluid to a plurality of plant pots (40).


Regarding claim 22, Amsellem discloses wherein each of said plurality of plant pots is located on top of a respective said drainage device of said plurality of drainage devices (Fig. 8).

Regarding claim 23, Amsellem discloses wherein at least two plant pots of said plurality of plant pots are located on top of at least one said drainage device of said plurality of drainage devices ([0066] Apparatus 8 is designed as a stand, thereby allowing placement of flowerpots of varying sizes and designs.).

Regarding claim 24, Amsellem discloses wherein said mechanical device (pump element 48) is disposed inside (wherein the valves of pump element 48 are disposed inside tray element 8, 10) said reservoir 10.

Regarding claim 25, Amsellem discloses wherein said mechanical device (pump element 48) is disposed outside  (wherein the cup portion of pump element 48 is positioned outside tray element 8, 10) said reservoir (10).

Conclusion
Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                   

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644